t c memo united_states tax_court myer b barr and estate of diana l barr deceased william m marcus ronnie s traynor and marie l cotton personal_representatives petitioners v commissioner of internal revenue respondent docket no filed date donald f mintmire for petitioners alison w lehr for respondent memorandum opinion parr judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to myer b barr the issues for decision are whether for petitioners are entitled to a dollar_figure nonbusiness_bad_debt deduction related to a transaction with super city meats inc super city meats we hold they are whether for petitioners are entitled to charitable_contribution deductions in excess of the amount allowed by respondent we hold they are to the extent set forth below some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioner resided in palm beach florida for convenience we combine our findings_of_fact with our opinion under each separate issue heading issue bad_debt respondent determined that for petitioners were not entitled to a dollar_figure nonbusiness_bad_debt deduction related to a transaction with super city meats we have considered each of the parties' arguments and to the extent that they are not discussed herein find them to be unconvincing sec_166 entitles a taxpayer to a deduction for a bad_debt that becomes worthless during the taxable_year a business_bad_debt can be deducted from ordinary_income if it is either partially or totally worthless sec_166 a nonbusiness_bad_debt however is treated as a short-term_capital_loss sec_166 petitioners bear the burden of proving that a bona_fide debt exists and that the debt became worthless during the taxable_year in issue rule a petitioner has two sons jeffrey barr jeffrey and stephen barr stephen petitioner has a close relationship with jeffrey however he is estranged from stephen for personal reasons and maintains no contact with him super city meats of which stephen was president and percent co-owner sold products to various chinese restaurants on date jeffrey advanced stephen dollar_figure the purpose of this advance was to provide working_capital for super city meats the advance was to be used to interview and hire a new manager pay off debts to a former supplier and make purchases from new suppliers a promissory note the note in the amount of dollar_figure was executed by stephen personally and as president of super city meats to jeffrey several days after the advance but it was dated date jeffrey required stephen to sign the note personally as an added assurance of repayment the note bore interest pincite percent per annum jeffrey expected that he would be repaid in approximately months the repayment was to be made from certain insurance proceeds that super city meats was to receive the insurance proceeds were from policies on stephen's business partner the executive manager and other percent co-owner of super city meats who had been murdered on the business_premises in july of during that time super city meats was also having problems with sales and collecting receivables due to alleged pressure from the chinese mafia when jeffrey advanced stephen the dollar_figure he was aware that stephen's business partner had been murdered petitioner is a graduate of the university of pennsylvania and harvard law school at that time petitioner was retired and invested in various fields especially mutual bond funds on date petitioner and jeffrey executed an agreement where jeffery transferred to petitioner his rights created under the note for dollar_figure petitioner testified that he acquired the note because he considered it a good investment petitioner testified that at that time his investments paid between and percent interest and the original percent interest on the note was an attractive investment on their federal_income_tax return petitioners reported taxable interest of dollar_figure and tax-exempt_interest of dollar_figure in addition petitioner sec_2 petitioners' federal_income_tax return however indicates an acquisition_date of date reported dollar_figure of capital_gains on their federal_income_tax return when petitioner purchased the note he did not consult with any advisers or perform any independent research regarding super city meats furthermore when petitioner purchased the note he had no knowledge of the murder of stephen's business partner or the alleged problems with the chinese mafia jeffrey continued to manage the note and stephen was not informed that petitioner had purchased it in date stephen was indicted for the date murder of his business partner the indictment against stephen was not dismissed until august of as a consequence of defending himself against the criminal indictment stephen didn't have a dime in stephen was unemployed he and his wife were provided living_expenses by his mother-in-law and he carried in excess of dollar_figure of credit card debt the insurance_companies refused to pay on the policies of stephen's murdered business partner the insurance proceeds were never paid to super city meats or any of its representatives on date stephen acknowledged in a letter to jeffrey that he did not have the current ability to repay the advance and the required_interest on date stephen further acknowledged ina letter to jeffrey that it was unlikely he would ever have the resources to repay the debt on their federal_income_tax return petitioners claimed a nonbusiness_bad_debt deduction of dollar_figure the burden_of_proof is on petitioners to show that the transaction at issue was a bona_fide loan rule a 290_us_111 we always examine intrafamily transactions with special scrutiny 549_f2d_1155 8th cir affg tcmemo_1975_319 92_tc_470 affd without published opinion 912_f2d_1466 5th cir bragg v commissioner tcmemo_1993_479 the presumption is that a transfer between family members is a gift perry v commissioner supra pincite 55_tc_172 this presumption may be rebutted by an affirmative showing that there existed a real expectation of repayment and intent to enforce the collection of the indebtedness 12_tc_1158 affd per curiam 192_f2d_391 2d cir a mere declaration of intent by the taxpayer is insufficient if the transaction fails to exhibit more reliable indicia of debt see 627_f2d_1032 10th cir affg tcmemo_1978_306 505_f2d_873 5th cir the determination of whether a transfer was made with a real expectation of repayment and an intention to enforce the debt depends on all the facts and circumstances including whether there was a promissory note or other evidence_of_indebtedness interest was charged there was a fixed schedule for repayment security or collateral was requested a demand for repayment was made the parties' records if any reflect the transaction as a loan any repayments have been made and the borrower was solvent at the time of the loan see hunt v commissioner tcmemo_1989_335 see also 318_f2d_611 9th cir 98_tc_594 affd 3_f3d_591 2d cir 63_tc_321 48_tc_165 18_tc_780 affd per curiam 205_f2d_353 2d cir bragg v commissioner supra the factors are not exclusive and no one factor controls rather our evaluation of the various factors provides us with an evidentiary basis upon which we make our ultimate factual determination of whether a bona_fide indebtedness existed see 61_tc_367 with those factors in mind we turn to the facts and circumstances surrounding the transaction to determine whether a bona_fide debtor-creditor relationship was created promissory note or other evidence_of_indebtedness petitioners introduced a promissory note to jeffrey signed by stephen for dollar_figure petitioners also introduced an agreement between petitioner and jeffrey whereby petitioner purchased the note for dollar_figure interest the note executed by stephen to jeffrey stated that interest would be paid at the rate of percent per annum on the unpaid principal_amount at some time after petitioner acquired the note stephen and jeffrey lowered the interest rate to percent jeffrey testified that from the time the note was executed on date until it was transferred to petitioner on date stephen made timely monthly interest payments on the note jeffrey however did not report any interest_income from stephen on his and federal_income_tax returns after the note was transferred to petitioner jeffrey continued to collect interest payments jeffrey testified that interest was paid on the note until approximately date at that time stephen informed jeffrey that he was struggling and having trouble collecting his accounts_receivable and that he would no longer be able to make interest payments on the note on his federal_income_tax return petitioner reported interest from stephen in the amount of dollar_figure which is substantially less than the note provided petitioner allowed jeffrey to keep any interest payments in excess of the dollar_figure on two occasions jeffrey his wife and their children visited petitioner in florida during these trips jeffrey and his family incurred expenses for airfare hotel accommodations renting a car and other travel related expenses petitioner told jeffrey to keep the interest payments as reimbursement for whatever travel_expenses he incurred fixed schedule for repayment the note did not have a fixed schedule for repayment and had no fixed maturity_date security or collateral no security or collateral was requested demand for repayment a formal demand for payment was made by jeffrey on behalf of petitioner ina letter to stephen dated date jeffrey also wrote letters to counsel for super city meats seeking payment on the note records of the loans the parties' personal records reflect the transaction as a loan actual repayments the record indicates that some interest payments were made solvency of the borrower both super city meats and stephen were solvent at the time of the loan we believe that when jeffrey made the advance to stephen he had a real expectation that he would be repaid he knew that super city meats was the beneficiary of life_insurance on stephen's co-owner and he fully expected to be repaid from the insurance proceeds by lending dollar_figure to his brother jeffrey placed himself in a precarious personal and financial situation first jeffrey testified that he did not have that type of money in his checking account and had to borrow against his securities -- - account pincite to percent interest second jeffrey also testified that his wife was furious when he told her about the loan third at that time jeffrey had left his job at citibank where he had been employed for years he had gone to work for a small consulting firm and stated that the first day i joined them i knew that it was a big mistake jeffrey's wife had also taken a leave of absence from her job due to pregnancy jeffrey's financial situation did not allow him to make the advance without the expectation of repayment a bona_fide loan existed between jeffrey and stephen when petitioner purchased the note he stepped into jeffrey's shoes as the creditor and was entitled to the same rights created under the note see eg 123_f3d_1374 11th cir 45_tc_489 a bona_fide loan existed between petitioner and stephen and we believe that petitioner shared jeffrey's expectation of repayment furthermore we had an opportunity to observe petitioner's demeanor at trial and we find him to be credible accordingly petitioners are entitled to the dollar_figure nonbusiness_bad_debt deduction for issue charitable_contributions respondent determined that for petitioners were not entitled to certain deductions for charitable_contributions we begin by noting that as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and the taxpayer has the burden of establishing entitlement to any deduction claimed on the return 308_us_488 292_us_435 the taxpayer's burden of establishing his entitlement to a deduction includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the court is not bound to accept unverified undocumented testimony of the taxpayer id accordingly sec_6001 and the regulations promulgated thereunder require the taxpayer to maintain records sufficient to enable the commissioner to determine the taxpayer's correct_tax liability 43_tc_824 sec_1_6001-1 income_tax regs petitioners claimed dollar_figure of charitable_contributions by cash or check on their federal_income_tax return petitioners substantiated cash and check contributions in the amount of dollar_figure and respondent disallowed the remaining dollar_figure petitioners have failed to meet their burden regarding the disallowed contributions by cash or check accordingly respondent's disallowance of the charitable_contributions by cash or check in the amount of dollar_figure is sustained petitioners also claimed dollar_figure of charitable_contributions other than by cash or check on their federal_income_tax return respondent allowed dollar_figure of the charitable_contributions other than by cash or check if a taxpayer claims a deduction for a charitable_contribution of property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and the regulations promulgated thereunder sec_1_170a-1 income_tax regs the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs in light of some confusion at trial and on brief and to remedy certain computational errors in the stipulation of facts we set forth the allowable contributions other than by cash or check below respondent allowed the following amounts for noncash charitable_contributions claimed allowed morse geriatric’ dollar_figure dollar_figure new eyes for the needy hadassah bargain spot big_number animal rescue league big_number --q- science museum -q- lions sightfirst --o- municipal library jewish federation big_number big_number jcc thrift store big_number brandeis university dollar_figure dollar_figure ‘we note that the full name of this institution is the nearly new thrift shop of the morse geriatric center and is therefore represented twice in the stipulation of facts petitioner testified regarding certain contributions that respondent disallowed entirely petitioner provided a receipt from the animal rescue league listing values but he stated that he had no recollection of what the items were other than a chanel bag we shall allow dollar_figure for this single item as a donation to the animal rescue league petitioner also introduced a letter from the science museum thanking him for his contribution which he testified was a stamp collection and a telescope we shall allow dollar_figure as a donation to the science museum finally petitioner introduced what appears to be an advertisement for lions sightfirst with pairs prescription sunglasses written above it we shall allow dollar_figure as a donation to lions sightfirst petitioners have failed to meet their burden of proving the fair_market_value of the other donated property is higher than that allowed by respondent accordingly the amount of petitioners' charitable_contributions other than by cash or check is dollar_figure for the foregoing reasons decision will be entered under rule
